                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.879 Filed 01/28/21 Page 1 of 29




                                               UNITED STATES DISTRICT COURT
                                           FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                                Case No.: 20-cv-12857
                                                                          Honorable Sean F. Cox
                                  v.
                                                                               RESPONSE
                            JOHN TOMLINSON
                            in her official capacity, and

                                  and
OUTSIDE LEGAL COUNSEL PLC




                            MAT KING,
                            in his official capacity,
     www.olcplc.com




                                   Defendants
                                                                 /

                            OUTSIDE LEGAL COUNSEL PLC                FLETCHER FEALKO SHOUDY &
                            PHILIP L. ELLISON (P74117)               FRANCIS PC
                            Attorney for Plaintiff                   TODD J. SHOUDY (P41895)
                            PO Box 107                               Attorney for Defendant Lane
                            Hemlock, MI 48626                        1411 3rd St, Ste F
                            (989) 642-0055                           Port Huron, MI 48060
                            (888) 398-7003 - fax                     (810) 987-8444
                            pellison@olcplc.com                      (810) 987-8149 – fax
                                                                     tshoudy@fletcherfealko.com


                                              RESPONSE IN OPPOSITION TO
                                        DEFENDANT TOMLINSON’S MOTION TO DISMISS
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.880 Filed 01/28/21 Page 2 of 29




                                                       ISSUES PRESENTED

                             Should Defendant Tomlinson’s pre-answer motion to dismiss be granted?

                                                              Answer:
                                                                No
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  i
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.881 Filed 01/28/21 Page 3 of 29




                                                MOST CONTROLLING OR
                                          APPROPRIATE AUTHORITY AS TO MOTION

                                                           Rule 12(b)(6)
                                       DirecTV, Inc. v. Treesh, 487 F.3d 471 (6th Cir. 2007)

                                                        Rule 12(b)(1)
                                Wayside Church v. Van Buren County, 847 F.3d 812 (6th Cir. 2017)
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  ii
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.882 Filed 01/28/21 Page 4 of 29




                                                               INTRODUCTION

                                  A “statute must be carefully drawn or be authoritatively construed to

                            punish only unprotected speech and not be susceptible of application to

                            protected expression.” Gooding v. Wilson, 405 US 518, 522 (1972)

                            (emphasis added). The US Supreme Court has confirmed when a plaintiff

                            can challenge a state statute authoritatively construed without running afoul

                            of prudential concerns or abstention doctrines, even if the statute was render
OUTSIDE LEGAL COUNSEL PLC




                            adversely against the plaintiff in state court. Skinner v. Switzer, 131 S. Ct.

                            1289, 1298 (2011). “[T]he application of state rules of law by the [] state
     www.olcplc.com




                            courts in a manner alleged to restrict First Amendment freedoms constitutes

                            ‘state action’ under the Fourteenth Amendment.” NAACP v. Claiborne

                            Hardware Co., 458 U.S. 886, 916 fn.51 (1982).

                                  This case is carefully crafted solely to challenge the Michigan domestic

                            PPO statute as unconstitutional. The common refrain of “go to or defer to

                            state court first” must fall on deaf ears—a federal plaintiff is not required to

                            first seek redress in any state court or state level proceeding as the federal

                            remedy under § 19831 is “supplementary” to any state remedies, and “the




                                  1  Any person who, under color of any statute, ordinance, regulation, custom, or
                            usage, of any State subjects any citizen to the deprivation of any rights, privileges, or
                            immunities secured by the Constitution shall be liable to the party injured in an action at
                            law, suit in equity, or other proper proceeding for redress. 42 U.S.C. § 1983.

                                                                        1
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.883 Filed 01/28/21 Page 5 of 29




                            latter need not be first sought and refused before the federal one is invoked.”

                            Monroe v. Pape, 365 U.S. 167, 183 (1961); Patsy v. Board of Regents of

                            Fla., 457 U.S. 496, 516 (1982). Unconstitutional state action is remedied by

                            a Section 1983 lawsuit. Judges included. Cooper v. Rapp, 702 Fed. App’x

                            328, 333-334 (6th Cir. 2017); Ward v. City of Norwalk, 640 Fed. App’x 462,

                            467-468 (6th Cir. 2016).

                                  Despite this carefully crafted cause of action with an available civil-
OUTSIDE LEGAL COUNSEL PLC




                            rights remedy, Defendants have moved to dismiss this case—on the
     www.olcplc.com




                            pleadings—for seven reasons. All fail. Dismissal is improper.

                                                               FACTS

                                  Plaintiff Kevin Lindke is the father of his young daughter referred to

                            herein as “OGL,” a minor child. First Am. Compl., ECF No. 9, ¶20. Non-

                            party Ami Moeller is the mother of OGL. Id., ¶21. The two have had a heated

                            and contested child custody battle. Id., ¶22. At the heart of the matter, it is

                            the verifiable fact that members of OGL’s family, including non-party Ami

                            Moeller, has let OGL come into regular contact with a twice-convicted sex

                            offender, Larry Whitcomb. Id., ¶23. Larry Whitcomb lived or lives in a shack

                            in the forest behind the Moeller’s farm, both of which is owned by Ron and

                            Norma Moeller, the grandparents of non-party Ami Moeller. Id., ¶24.




                                                                  2
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.884 Filed 01/28/21 Page 6 of 29




                                  Normally, governmental officials would fast come to the protection of

                            young children from such contact with a twice-convicted sex offender. Here,

                            though, they shockingly have not. Plaintiff Lindke alleges that local

                            government officials have either been completely indifferent and/or

                            purposely against Plaintiff Lindke’s drive to keep OGL from coming into

                            regular contact with this twice-convicted sex offender. Id., ¶25. In response,

                            Plaintiff Lindke formed and operated a Facebook page formerly known as
OUTSIDE LEGAL COUNSEL PLC




                            “Justice for O[GL]” and is now known as “Through My Eyes” (hereinafter

                            “JFO/TME”). Id. The JFO/TME Facebook page features commentary about
     www.olcplc.com




                            the actions of the family of OGL’s mother and also protests, debates, and

                            communicates about the failures of OGL’s maternal family. Id., ¶26. It also

                            offers strongly-worded political and opinion commentary against complicit

                            governmental officials, including Defendant Tomlinson, in failing to use legal

                            authority to prevent “a twice convicted violent sexual predator” from having

                            “ongoing access to” OGL. Id. This Facebook group has nearly 9,000

                            voluntary members. Id., ¶28.

                                  As one can imagine, non-party Ami Moeller greatly dislikes the

                            JFO/TME Facebook page taking about her and her benefits of public officials’

                            indifference. Id., ¶29. Realizing the connectedness of the Moellers and their

                            connection to those who are involved with the allegations involving Larry


                                                                  3
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.885 Filed 01/28/21 Page 7 of 29




                            Whitcomb and the parental custody dispute with OGL, non-party Ami Moeller

                            stepped outside the child custody process and began utilizing the Michigan

                            domestic Personal Protection Order (PPO) statute to seek improper relief.

                            Id., ¶30. Non-party Ami Moeller has accused Plaintiff Lindke of talking and

                            discussing about her, OGL, and others which she asserts is a violation of the

                            Michigan domestic Personal Protection Order statute, MCL 600.2950. Id.,

                            ¶31.
OUTSIDE LEGAL COUNSEL PLC




                                   However, as this case (and the companion case of Lindke v Lane)
     www.olcplc.com




                            shows, the Michigan domestic Personal Protection Order statute, as

                            authoritatively construed, to stifle First Amendment protected speech about

                            a person as oppose to a person. Id., ¶32. Attached to the complaint is a law

                            review article by First Amendment scholar Prof Eugene Volokh discussing

                            the same. ECF No. 9-8, PageID.523-586.

                                                      The Background PPO

                                   On March 31, 2016, Ami Moeller filed for and received an domestic

                            Personal Protection Order against Kevin Lindke. First Am. Compl., ECF No.

                            9, ¶33. In early 2019, Ami Moeller filed a motion seeking entry of an order

                            against Plaintiff Lindke for him to show cause for allegedly violating a

                            pending domestic PPO. Id., ¶34. The basis of the motion was “continued




                                                                 4
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.886 Filed 01/28/21 Page 8 of 29




                            harassment from Mr. Lindke on social media, see attached.” Id., ¶35. The

                            motion continued on by stating—

                                  It is my understanding that Mr. Lindke’s “Kevin Lipa” Facebook account
                                  is currently blocked due to people reporting his page. He is now using
                                  the page “Keith Wesley.” Keith Wesley is the name of Mr. Lindke’s
                                  father, who is deceased. Mr. Lindke was attempting to communicate
                                  with me using this “Keith Wesley” account. Mr. Lindke was speaking
                                  directly to me and about me, tagging me in comments. Mr. Lindke also
                                  used this account to post photos and posts from a very old Facebook
                                  account of mine that was deactivated long ago. No one else would
                                  have this information. Mr. Lindke also posted an order from our custody
                                  case, which includes my address at the time.
OUTSIDE LEGAL COUNSEL PLC




                            Id., ¶36. Several Facebook printouts were attached. Id., ¶37.
     www.olcplc.com




                                  Defendant Tomlinson is a Michigan state court judge and was

                            assigned as the judicial officer in this case. Id., ¶38. He is solely sued in his

                            official capacity. Id., ¶2. Evidentiary hearings were held and testimony was

                            received, under oath, that the “Keith Wesley” was an account owned and

                            controlled by Plaintiff Lindke’s sister, Megan Cary. Id., ¶39. As the moving

                            party, Ami Moeller had the responsibility under Michigan law to prove that

                            contempt had, in fact, occurred by Plaintiff Lindke, not by the sister. Id., ¶40.

                                  There was much spilled ink about whether Ms. Cary posted for herself

                            or for the benefit of Mr. Lindke; however, such is irrelevant for First

                            Amendment purposes in this case. Id., ¶41. The key and relevant fact is that

                            the relevant Facebook posts which serve as the basis for violating the

                            Michigan domestic PPO did not was not speech to Ami Moeller but First

                                                                   5
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.887 Filed 01/28/21 Page 9 of 29




                            Amendment protected speech rather about Ami Moeller on a Facebook page

                            which Ami Moeller is not a member. Id., ¶42. This is a major constitutional

                            difference. Id., ¶43.

                                  After the hearing closed, Defendant Tomlinson took the matter under

                            advisement and later issued an “opinion and order” finding that Plaintiff

                            Lindke “violated the PPO” as to stalking for “his” posts as “Kevin Wesley” on

                            the JFO/TME social media forum. Id., ¶43. As the State’s agent, Defendant
OUTSIDE LEGAL COUNSEL PLC




                            Tomlinson concluded Plaintiff Lindke “had no First Amendment protections”
     www.olcplc.com




                            because such was waived by operation of law. Id., ¶43.

                                  The First Amended Complaint really only asserts one overall claim.

                            The State enacted, through authoritative construction, the Michigan

                            domestic PPO statute to mean that discussing about someone on Facebook,

                            rather than to them, is punishable speech not protected by the First

                            Amendment. Id., ¶43. Such violates the First Amendment. See ECF No. 9-

                            8, PageID.523-586. Despite first-hand testimony that the speech about Ami

                            Moellar by “Kevin Wesley” was done Plaintiff Lindke’s sister, Defendant

                            Tomlinson rejected such evidence and held the social media posts by “Kevin

                            Wesley” were Kevin Lindke. For this case, it is of no matter because the

                            speech of “Kevin Wesley” (even if attributed to Plaintiff Lindke) was not

                            speech to Ami Moeller but rather public speech on a social media platform


                                                                 6
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.888 Filed 01/28/21 Page 10 of 29




                             about Ami Moeller. First Am. Compl., ECF No. 9, ¶58. Plaintiff Lindke has

                             alleged that “Keith Wesley’s” “non-defamatory speech about a person to the

                             public, even if insulting, cannot be enjoined or punished by contempt and to

                             do so, based on authoritative construction of the Michigan domestic PPO

                             statute, rendered such statute as being in violation of the First Amendment.

                             Id., ¶62. “[T]he application of state rules of law by the [] state courts in a

                             manner alleged to restrict First Amendment freedoms constitutes ‘state
OUTSIDE LEGAL COUNSEL PLC




                             action’ under the Fourteenth Amendment.” NAACP, 458 U.S. at 916 fn.51.
     www.olcplc.com




                                  Suing Judge Tomlinson in his official capacity for federal relief is a

                             permissible by Ex Parte Young.2 When a state court judge is sued in his

                             official capacity, the “suit is essentially against the state.” Muhammad v.

                             Paruk, 553 F. Supp. 2d 893 (E.D. Mich. 2008). In this suit “essentially

                             against the state,” Plaintiff Lindke alleges “the Michigan domestic PPO

                             statute, as authoritatively construed,… is a [state] law existing and being

                             utilized… in violation of the First Amendment to the United States

                             Constitution. First Am. Compl., ¶69. Michigan’s domestic PPO statute, as

                             authoritatively construed, violates the First Amendment when a statute [i.e.

                             a state law] limits and allows for punishment on one-to-many non-defamatory

                             speech about someone in an open public forum. First Am. Compl., ¶66.


                                  2   Ex parte Young, 209 U.S. 123 (1908)

                                                                       7
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.889 Filed 01/28/21 Page 11 of 29




                                                                    ARGUMENT3

                                    In lieu of an answer, Defendant Tomlinson (sued solely in his official

                             capacity) moved to dismiss raising seven arguments why a First Amendment

                             challenge against the Michigan domestic PPO statute, as authoritatively

                             construed, cannot proceed. All fail.

                             I.     Defendant Tomlinson is a proper party to seek to challenge to the
                                    Michigan domestic PPO, as authoritatively construed, on First
                                    Amendment grounds.
OUTSIDE LEGAL COUNSEL PLC




                                    Defendant Tomlinson first argues that there is no Article III case or
     www.olcplc.com




                             controversy between Plaintiff Lindke and himself. Defendant misunderstands

                             the exact nature of the case. This case is not seeking to challenge any order

                             of the St Clair County Circuit Court. Instead, this is a Skinner-styled case.




                                    3  Challenges to subject-matter jurisdiction under Federal Rule of Civil Procedure
                             12(b)(1) come in two varieties: a facial attack or a factual attack. Wayside Church v. Van
                             Buren County, 847 F.3d 812, 816 (6th Cir. 2017) (cleaned up). A facial attack on the
                             subject-matter jurisdiction—like the one Defendant Tomlinson makes here due to the lack
                             of submitted evidence—questions merely the sufficiency of the pleading. Id. When
                             reviewing a facial attack, a district court takes the allegations in the complaint as true, just
                             as in a Rule 12(b)(6) motion. Id.
                                     A Rule 12(b)(6) motion should not be granted unless it appears beyond doubt that
                             the plaintiff can prove no set of facts in support of his claim which would entitle him to
                             relief. DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). In reviewing a motion
                             to dismiss, this Court construes the complaint in the light most favorable to the plaintiff,
                             accepts its allegations as true, and draws all reasonable inferences in favor of the plaintiff.
                             Id. The defendant has the burden of showing that the plaintiff has failed to state a claim
                             for relief. Id. The complaint need only state a claim that is merely plausible on its face,
                             i.e., the court must be able to draw a “reasonable inference that the defendant is liable
                             for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The judge must
                             treat the allegations as true even if “doubtful in fact.” Bell Atlantic Corp. v. Twombly, 550
                             U.S. 544, 555 (2007).

                                                                            8
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.890 Filed 01/28/21 Page 12 of 29




                                   Agents of the state can and do commit constitutional civil rights

                             violations and this Court is empowered to halt it. Price v. Medicaid Director,

                             838 F.3d 739, 746-747 (6th Cir. 2016). A judge is a state official. A

                             constitutionally-harmed party may sue a state’s official on an Ex Parte Young

                             theory, including “the judges, if not immune themselves, for their part in

                             carrying out the alleged harm.” McNeil v. Community Probation Servs., LLC,

                             945 F.3d 991, 996 (6th Cir. 2019). The Sixth Circuit has recognized that
OUTSIDE LEGAL COUNSEL PLC




                             prospective declaratory relief can be available against judicial officers.
     www.olcplc.com




                             Columbia MHC East, LLC v. Stewart, 815 F. App’x. 887, 891 fn.1 (6th Cir.

                             2020); see also Cooper v. Rapp, 702 F. App’x 328, 333-334 (6th Cir. 2017);

                             Ward v. City of Norwalk, 640 F. App’x 462, 467-468 (6th Cir. 2016). Under

                             the Ex Parte Young doctrine, a federal court can issue declaratory relief

                             against a state official to comply with federal law. Price, 838 F.3d at 746-747.

                                   Defendant Tomlinson suggests he is the wrong party to have sued. In

                             most cases, an unconstitutional statute is enforced against a citizen by an

                             executive branch official, i.e. a prosecutor, a governor, or even the attorney

                             general. However, in the PPO context, the statute authorizes a private party

                             to commence proceeds under the statute. The State then assigns

                             enforcement of the statute upon its agent, the assigned judge. When

                             applying a state process that violates the First Amendment, it constitutes


                                                                    9
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.891 Filed 01/28/21 Page 13 of 29




                             state action, even though commenced by a private party. NAACP, 458 U.S.

                             at 916 fn.51. It is state action when a state court applies state law in a manner

                             alleged to restrict First Amendment freedoms. Id.

                                   Who should Plaintiff have sued to challenge the Michigan domestic

                             PPO statute as violating the First Amendment? The Sixth Circuit has warned

                             against “suing an official too far removed.” McNeil, 945 F.3d at 996. Why?

                             “[B]ecause Ex parte Young permits only lawsuits that can be meaningfully
OUTSIDE LEGAL COUNSEL PLC




                             described as being against the [relevant] named official, not those that

                             ‘merely mak[e] him a party as a representative of the state, and thereby
     www.olcplc.com




                             attempt[] to make the state a party.’” Id. Suing an official too far up the chain

                             from the challenged action renders those high-level officials too remote. Id.

                             As such, the usual executive branch suspects are too remote as no executive

                             branch official had anything to do with the Michigan domestic PPO statute or

                             its authoritative construction. The only relevant state actors are Defendant

                             Tomlinson (as the enforcer of the statute) and possibly Defendant King, the

                             sheriff who enforces the orders that spawn from the Michigan domestic PPO

                             proceedings. Frankly, there is no reason not to name a statute-enforcing




                                                                    10
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.892 Filed 01/28/21 Page 14 of 29




                             judge in his official capacity under Ex Parte Young. McNeil, 945 F.3d at 996.

                             There are simply no other state officials to name to seek relief.4

                                    Defendant Tomlinson also argues that he is not a proper party because

                             he is an “a judge acting as a disinterested judicial adjudicator” and he was

                             named due to “his rulings in an underlying case, including the PPO issued in

                             response to a petition seeking such an order, and his finding that Plaintiff

                             violated that order.” Again, not accurate. But he is not being sued as being
OUTSIDE LEGAL COUNSEL PLC




                             an adjudicator because, again, he is not being sued for his decision. He is
     www.olcplc.com




                             being sued merely because he is the state official responsible for enforcing

                             the Michigan domestic PPO statute.5 The most relevant case is Georgevich

                             v. Strauss, which explains that sometimes judges are “sued as enforcers of

                             the statutes” rather than “in their judicial capacity as neutral adjudicators of

                             disputes.” 772 F.2d 1078, 1087-1088 (3rd Cir. 1985) This is such a case.

                             “Where a suit challenges... statutes previously enforced by the particular

                             judge against the plaintiff, judges are proper parties.” Id. at 1088 (cleaned

                             up). Georgevich provides the correct framework.

                                    In this case, Plaintiff Lindke is not asking this Court to review any


                                    4   In the sister case, the parallel inquiry before Judge Leitman questioned why not
                             sue the State directly in federal court? The answer is simple—it has immunity from suit.
                             Maben v. Thelen, 887 F.3d 252, 270 (6th Cir. 2018).
                                      5 Defendant Tomlinson is expressly invited in his reply to identify who is the state

                             official, other than Defendant Tomlinson, that enforces the Michigan domestic PPO
                             statute and would be the proper party to sue.

                                                                         11
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.893 Filed 01/28/21 Page 15 of 29




                             adjudication or determination of facts or case outcomes as undertaken by

                             Defendant Tomlinson in the Moeller v Lindke matter. However, Defendant

                             Tomlinson’s other role is to act as the State’s enforcer or administrator of the

                             Michigan domestic PPO statute, i.e. state action. NAACP, 458 U.S. at 916

                             fn.51. This case calls on this Court to review what the law (not facts) is and

                             the law’s constitutionality, not the specific adjudication, determination, and/or

                             decision of facts applied to that law in Moeller v Lindke. In short, the State
OUTSIDE LEGAL COUNSEL PLC




                             created a statute and assigned the task of enforcing the statute (after any
     www.olcplc.com




                             adjudication is complete) to Defendant Tomlinson. Defendant Tomlinson is

                             being hailed in the court not for role as “neutral adjudicators of disputes” but

                             to answer as the Ex Parte Young official who enforces of the illegal statute

                             itself.

                                       A final example may help. Pretend Michigan has a child custody statute

                             that, as one of the best interest factors, bars anyone who is an Asian

                             descendant from having custody. Such a statute is blatantly unconstitutional.

                             In a child custody case started by Mother, she accuses Father of being Asian

                             descendant because his step-mother is Asian. A judge is called upon to

                             adjudicate the issue and finds, as a matter of authoritative construction, that

                             a person who has an Asian-step mother who raised Father as a boy is an

                             Asian descendant and is not entitled to custody under the racist child custody


                                                                     12
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.894 Filed 01/28/21 Page 16 of 29




                             statute. Father sues the state court judge in his official capacity in federal

                             court to declare Michigan’s racist child custody statute as unconstitutional.

                             He alleges that statute which allows for the use of Asian descendancy as

                             violative of equal protection. The state court judge moves to dismiss on the

                             grounds that he is a judge acting as a disinterested judicial adjudicator and

                             cannot be sued. However, the federal lawsuit is not seeking to challenge that

                             Father lost custody. He is suing to challenge that the statute itself is
OUTSIDE LEGAL COUNSEL PLC




                             unconstitutional. In that respect, the state court judge is actually the enforcer
     www.olcplc.com




                             of the racist and unconstitutional child custody statute. He is not being sued

                             as to his decision to deny Father custody. This is a careful distinction.

                                   A parallel case is being brought here. Mother (Ami) seeks to use the

                             Michigan domestic PPO statute to prevent Father (Kevin) from going online

                             to speak about her. Father (Kevin) denies he ever did. Defendant Tomlinson

                             is called upon to adjudicate whether such communications occurred on

                             social media and finds under the Michigan domestic PPO statute that a

                             person who speaks about someone on Facebook as same as having been

                             spoken to them, and such is punishable under the Michigan domestic PPO

                             statute. Father sues Defendant Tomlinson in his official capacity in federal

                             court to declare Michigan’s domestic PPO statute as unconstitutional under

                             the First Amendment. The lawsuit is not seeking to challenge that Father


                                                                    13
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.895 Filed 01/28/21 Page 17 of 29




                             (Kevin) lost the case as the judge’s factual findings. Instead, Father (Kevin)

                             is suing to challenge that the statute itself is unconstitutional. In that respect,

                             Defendant Tomlinson is the enforcer of the unconstitutional domestic PPO

                             statute. He is not being sued as to his decision in finding that Father (Kevin)

                             violated the statute. As to challenges made against Defendant Tomlinson in

                             the latter role, he is a proper party. Georgevich, 772 F.2d at 1087-1088; see

                             also Skinner v. Switzer, 131 S.Ct. 1289 (2011). Dismissal is improper.
OUTSIDE LEGAL COUNSEL PLC




                             II.   The case is not barred by Rooker-Feldman.
     www.olcplc.com




                                   Next, Defendant Tomlinson argues that Rooker-Feldman bars this

                             action—a lawsuit solely challenging the constitutionality of the Michigan

                             domestic PPO statute. He is wrong again.

                                   The US Supreme Court has explained this doctrine is “narrow” and

                             solely confined to federal cases “brought by [1.] state-court losers

                             complaining of injuries [2.] caused by state-court judgments [3.] rendered

                             before the district court proceedings commenced and [4.] inviting district

                             court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

                             Basic Indus. Corp., 544 U.S. 280, 284 (2005). And where Defendant

                             Tomlinson again gets confused is that the federal case must explicitly be

                             seeking to vacate a state court judgment. Van Hoven v. Buckles & Buckles,




                                                                     14
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.896 Filed 01/28/21 Page 18 of 29




                             PLC, 947 F.3d 889 (6th Cir. 2020). Plaintiff Lindke is not seeking any such

                             relief. Court can confirm the same. First Am. Compl., ECF No. 9, ¶87.

                                   Rooker-Feldman is not implicated and “does not bar suits that

                             challenge actions or injuries underlying state court decisions… rather than

                             the decisions themselves.” Allen v. DeBello, 861 F.3d 433, 438 (3rd Cir.

                             2017). In other words, when the source of the injury is not the state court

                             judgments itself, the federal suit is independent, “even if it asks the federal
OUTSIDE LEGAL COUNSEL PLC




                             court to deny a legal conclusion reached by the state court.” Great W. Mining
     www.olcplc.com




                             & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 167 (3rd Cir. 2010). This

                             makes sense when looking to the above example of the racist child custody

                             statute. Moreover, issue similarity or mere overlap between state court

                             issues and federal is not enough to invoke the doctrine. Thana v. Bd. of

                             License Comm’ners, 827 F.3d 314, 320 (4th Cir. 2016). Rooker-Feldman

                             does not “stop a [federal] district court from exercising subject-matter

                             jurisdiction simply because a party attempts to litigate in federal court a

                             matter previously litigated in state court.” Exxon-Mobil, 544 U.S. at 293. That

                             a plaintiff “previously may have presented to the state court some of the

                             arguments in his federal complaint does not strip the district court of

                             jurisdiction.” Hulsey v. CISA, 947 F.3d 246, 251 (4th Cir. 2020). Moreover,

                             “it is not an impediment to the exercise of federal jurisdiction that the ‘same


                                                                   15
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.897 Filed 01/28/21 Page 19 of 29




                             or a related question’ was earlier aired between the parties in state court.”

                             Skinner, 562 U.S. at 532. Instead, the doctrine only applies when the party

                             seeking relief in federal court is expressly asking the federal court to “reverse

                             or modify” a state court final judgment. Adkins v. Rumsfeld, 464 F.3d 456,

                             464 (4th Cir. 2006). The Sixth Circuit explains the technical difference—

                                   Appellate review — the type of judicial action barred by Rooker-
                                   Feldman — consists of a review of the proceedings already conducted
                                   by the lower tribunal to determine whether it reached its result in
                                   accordance with law. When, in contrast, the second court tries a matter
OUTSIDE LEGAL COUNSEL PLC




                                   anew and reaches a conclusion contrary to a judgment by the first
                                   court, without concerning itself with the bona fides of the prior judgment
     www.olcplc.com




                                   (which may or may not have been a lawful judgment under the
                                   evidence and argument presented to the first court), it is not conducting
                                   appellate review, regardless of whether compliance with the second
                                   judgment would make it impossible to comply with the first judgment.

                             Coles v. Granville, 448 F.3d 853, 858-859 (6th Cir. 2006).

                                   Take, for example, the Skinner decision. Skinner, a convicted

                             murderer, twice brought actions in Texas state court for DNA testing of the

                             untested biological evidence. The Texas courts ruled against him. He then

                             sued in federal court alleged that Texas, via the same prosecutor, violated

                             his Fourteenth Amendment right to due process by refusing to provide for

                             the DNA testing he requested. The prosecutor invoked Rooker-Feldman.

                             The Supreme Court rejected the doctrine’s applicability. According to the

                             Supreme Court, because Skinner’s federal case does not explicitly challenge

                             the adverse state-court judgment, but rather challenges the Texas statute as

                                                                    16
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.898 Filed 01/28/21 Page 20 of 29




                             authoritatively construed by the same court underlying the decision, federal

                             courts are not jurisdictionally barred. Federally challenging a statute, rule, or

                             practice governing the state court’s prior decision is not barred by Rooker-

                             Feldman and a federal court jurisdiction to entertain the suit. Skinner, 131 S.

                             Ct. at 1297-1298 (quoting Exxon, 544 U.S. at 292-293). This true even if “the

                             same or a related question was earlier aired between the parties in state

                             court.” Id.
OUTSIDE LEGAL COUNSEL PLC




                                   Plaintiff Lindke is doing the same thing here as in Skinner. His prayer

                             for relief is not seeking to “reverse or modify” any final judgment but rather
     www.olcplc.com




                             to challenge the unconstitutionality of the Michigan domestic PPO statute as

                             authoritatively construed for being contrary to the First Amendment. First

                             Am. Compl., ECF No. 9, ¶87. The fact that the prior state court proceedings

                             might overlap with Plaintiff Lindke’s federal claim is not enough when he is

                             not explicitly seeking reverse or modify any final judgment of the state court.

                             The source of Plaintiff Lindke’s harm is not a final judgment but the Michigan

                             domestic PPO statute (as authoritatively construed) itself. As such, Rooker-

                             Feldman simply does not apply.

                                   Judge Sutton has offered some sage advice to this Court—

                                           Absent a claim seeking review of a final state court judgment, a
                                           federal court tempted to dismiss a case under Rooker-Feldman
                                           should do one thing: Stop. If the temptation lingers, the court
                                           should try something else: Reconsider. And if that does not work,

                                                                    17
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.899 Filed 01/28/21 Page 21 of 29




                                         the court should exercise jurisdiction anyway and ask the U.S.
                                         Supreme Court to reverse it.

                             VanderKodde v. Mary Jane M. Elliott, PC, 951 F.3d 397, 409 (6th Cir. 2020)

                             (Sutton, J., concurring).

                             III.   This case is not barred by the Younger doctrine.

                                    The Younger abstention derives from a desire to prevent federal courts

                             from interfering with the functions of a singular type of state proceeding:

                             pending criminal prosecutions. Younger v. Harris, 401 U.S. 37, 44 (1971). It
OUTSIDE LEGAL COUNSEL PLC




                             too has a narrow place in federal jurisprudence. The doctrine only applies as
     www.olcplc.com




                             to federal cases being asked “to enjoin pending state proceedings.” Fowler

                             v. Benson, 924 F.3d 247, 255 (6th Cir. 2019); see also Ohio Civil Rights

                             Comm’n v. Dayton Christian Schs, Inc., 477 U.S. 619, 626 (1986) (“a federal

                             court should not enjoin a pending state criminal proceeding except in the

                             very unusual situation that an injunction is necessary to prevent great and

                             immediate irreputable injury”). Plaintiff Lindke reminds the Court this case

                             was carefully crafted; Plaintiff is not seeking to and has not asked this Court

                             to enjoin a pending state criminal proceeding. First Am. Compl., ¶87. “The

                             presence of two parallel suits... does not run afoul of Younger.” Schall v.

                             Joyce, 885 F.2d 101, 112 (3rd Cir. 1989) “Where federal proceedings parallel

                             but do not interfere with the state proceedings, the principles of comity

                             underlying Younger abstention are not implicated.” Marks v. Stinson, 19 F.3d


                                                                   18
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.900 Filed 01/28/21 Page 22 of 29




                             873, 881 (3rd Cir. 1994). As such, this doctrine is not applicable either. Sprint

                             Comm, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013).6 Dismissal based on

                             Younger is improper.

                             IV.    There is no failure state a claim when demanding forms of relief.

                                    Next, Defendant Tomlinson seeks a “dismissal” due to sought

                             conditional7 injunctive relief on the First Amendment violation. As a threshold

                             matter, an injunction is a form of relief, not a claim. See Terlecki v. Steward,

                             754 N.W.2d 899, 912 (Mich. App. 2008). One cannot “fail to state a claim”
OUTSIDE LEGAL COUNSEL PLC




                             when seeking relief (at the case’s end) deriving from a pled claim. The claim
     www.olcplc.com




                             here is that the Michigan domestic PPO statute violates the First Amendment

                             and such a claim is cognizable via 42 U.S.C. § 1983. Minimally, declaratory

                             relief is available. Cooper, 702 Fed. App’x at 333-334; Ward, 640 Fed. App’x

                             at 467-468. After the Court makes that claim determination, it will then decide

                             what relief is warranted on that claim.

                                    The premature question raised by Defendant Tomlinson is what relief

                             is available against him after this Court first rules on the unconstitutionality


                                    6 “[F]ederal courts ordinarily should entertain and resolve on the merits an action
                             within the scope of a jurisdictional grant, and should not refuse to decide a case in
                             deference to the States.”
                                    7 Paragraph 87(a) of the First Amended Complaint conditionally requests “[t]o the

                             extent not barred by federal law and/or to the extent that declaratory relief is unavailable,
                             issue a temporary restraining order, preliminary injunction, and permanent injunction to
                             enjoin enforcement of Michigan domestic PPO statute as authoritatively construed and/or
                             as applied against one or both Defendants.”

                                                                         19
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.901 Filed 01/28/21 Page 23 of 29




                             of the Michigan domestic PPO statute? That is putting the cart before the

                             horse. The question is whether Plaintiff had stated a claim, not whether he

                             is entitled to particular form of relief over another. A motion under Rule

                             12(b)(6) is the improper vehicle to make such a challenge.8

                             V.     There is a valid claim on the merits.

                                    For its next argument, Defendants Tomlinson continues to beat the

                             dead horse he has misidentified. He asserts “the entire premise of Plaintiff’s
OUTSIDE LEGAL COUNSEL PLC




                             first amendment claim is that Judge Tomlinson barred protected speech by
     www.olcplc.com




                             finding that Plaintiff violated the PPO by making speech about Ms. Moeller

                             (which is allegedly protected), and not speech to Ms. Moeller, which

                             everyone seems to agree is not protected speech.” Again, not exactly true.

                             The actual premise of this case is that the Michigan domestic PPO statute

                             unconstitutionally permits the State (by its courts) to enjoin and/or punish

                             non-defamatory speech made online about a person. Such speech is

                             protected by the First Amendment. ECF No. 9-8, PageID.523-586. Plaintiff



                                    8  It is true that under a Section 1983 claim that “in any action brought against a
                             judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive
                             relief shall not be granted unless a declaratory decree was violated or declaratory relief
                             was unavailable.” However, strictly-speaking, Defendant Tomlinson is not named as a
                             “judicial officer.” This is a “official capacity” suit and is actually, in all but name, “against
                             the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). An official-capacity suit
                             “imposes liability on the entity that he represents.” Brandon v. Holt, 469 U.S. 464, 471-
                             472 (1985).



                                                                           20
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.902 Filed 01/28/21 Page 24 of 29




                             will repeat that again—Plaintiff is not challenge Defendant Tomlinson’s

                             decision; Plaintiff is challenging the Michigan domestic PPO statute. “[T]he

                             application of state rules of law by the [] state courts in a manner alleged to

                             restrict First Amendment freedoms constitutes ‘state action…’” NAACP, 458

                             U.S. at 916. State action that violates the First Amendment (i.e. the existence

                             of a state law which enjoins and/or punishes First Amendment protected

                             speech) is actionable and remedied by the federal courts. 42 U.S.C. § 1983.
OUTSIDE LEGAL COUNSEL PLC




                                   Defendant Tomlinson also argues that dismissal is warranted because

                             “the speech that violated the PPO was speech to Ms. Moeller.” This
     www.olcplc.com




                             argument is impermissible for two reasons. First, it is simply not true. The

                             social media posts were all made publicly to the public audience of JFO/TME

                             Facebook page by someone other than Kevin Lindke and never directly to

                             Ami Moeller; it was only about her.9 Second, this argument is improper in


                                   9   By way of analogy, consider this sign—




                                    This message is about Trump and Reynolds, not to Trump and Reynolds even
                             though it uses both their names and faces in the message itself, and can be seen or
                             received by Ms. Trump or Ms. Reynolds.

                                                                        21
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.903 Filed 01/28/21 Page 25 of 29




                             that it asks the Court to reject allegations expressly made by Plaintiff Lindke

                             in the Complaint as true. Such is contrary to the standard of review required

                             for this motion under Rule 12(b)(6). DirecTV, 487 F.3d at 476.

                             VI.   On the pleadings, Defendants cannot assert the fugitive
                                   disentitlement doctrine.

                                   On a facial Rule 12(b)(1) and Rule 12(b)(6) motion, Defendants and

                             the Court are expressly limited to the allegations in the pleadings. Footnote

                             2, supra. There is nothing pled about Plaintiff Lindke being a fugitive. As
OUTSIDE LEGAL COUNSEL PLC




                             such, it is outside the permissible scope of such a motion. Such relief is
     www.olcplc.com




                             required to be support by evidence, see e.g. Etherly v Oregon, 2007 U.S.

                             Dist. LEXIS 12050, at *7 (D Or, Feb. 19, 2007), which means it must be done

                             on a motion not limited to the pleadings, which has not been filed.10

                                   However, the doctrine is nevertheless not applicable or otherwise

                             should not be invoked. There is no court rule or statute which authorizes

                             dismissal of a citizen’s federal constitutional challenge based on one’s

                             alleged status as a fugitive from another court from another jurisdiction.

                             Instead, the doctrine derives from a federal court’s “inherent authority.”

                             Federal courts reject the use of the doctrine to protect the “dignity” of a state




                                   10   It also cannot be invoked on a Rule 12(b)(1) motion because “[t]he power of an
                             American court to disentitle a fugitive from access to its power and authority is not
                             jurisdictional in nature.” Molinaro v. New Jersey, 396 U.S. 365, 366 (1970).

                                                                        22
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.904 Filed 01/28/21 Page 26 of 29




                             court when there is no prejudice11 to the federal action. Marran v Marran,

                             376 F.3d 143, 148-149 (3rd Cir. 2004). This should be especially true when

                             the “affronted” state court system does not even recognize the doctrine as a

                             punishment in its own courts. Fitzsimons v Fitzsimons, Case No. 347671,

                             2020 Mich App LEXIS 3367, at *7; 2020 WL 2505267 (Mich. Ct. App., May

                             14, 2020) (such a rule has not been adopted in Michigan).

                                   In Ortega-Rodriguez v. U.S., 507 U.S. 234 (1993), the Supreme Court
OUTSIDE LEGAL COUNSEL PLC




                             explained it cannot “accept an expansion” of the reasoning of a court

                             “defending judicial dignity” to allow another court (in that case, an appellate
     www.olcplc.com




                             court) “to sanction by dismissal any conduct that exhibited disrespect for any

                             aspect of the judicial system, even where such conduct has no connection

                             to the course of appellate proceedings.” Id. at 246. If a defendant flees while

                             his case is before one particular court, that court is well situated to impose

                             an appropriate punishment. Id. at 247. Applying that analysis here, Plaintiff

                             Lindke has not insulted the “dignity” of this Court (or any other federal court)

                             when seeking federal relief. If this Court agrees with Plaintiff Linke’s position

                             on the unconstitutionality of the Michigan domestic PPO statute, it would

                             invalidate the law and provide an excusal of any contempt. See Stanton v.


                                   11Plaintiff Lindke has two other federal actions pending in the Eastern District
                             (Case No. 2:20-cv-10872 and 3:19-cv-11905) and has fully complied with all obligations
                             imposed by those courts, including appearing for a deposition by Zoom.

                                                                      23
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.905 Filed 01/28/21 Page 27 of 29




                             Lloyd Hammond Produce Farms, 400 Mich. 135, 144-145 (1977); In re

                             Providence Journal Co., 820 F.2d 1342 (1st Cir. 1986). The Supreme Court

                             further warned against the expansive use of this doctrine as being “too

                             rough.” Degen v. United States, 517 U.S. 820, 829 (1996).

                                  In support of the doctrine, Defendants rely on Prevot v. Prevot, 59 F.3d

                             556 (6th Cir. 1995). The case is not factual or procedurally analogous and

                             its reasoning runs contrary to Degen and Ortega-Rodriguez. Moreover,
OUTSIDE LEGAL COUNSEL PLC




                             Prevot has been declined to be followed by other courts and “[t]here is also
     www.olcplc.com




                             language in the [Prevot] opinion that relies on arguments later rejected by

                             the Supreme Court in Degen, so it is not clear whether Prevot would be

                             decided the same way today.” Brown v. O’Dea, 187 F.3d 572, 585 (6th Cir.

                             1999) (Moore, J., concurring); see also In re Walsh, 53 F. Supp. 2d 91, 95

                             (D. Mass. 1999).

                                  But even if the doctrine is deemed applicable contrary to the arguments

                             above, the remedy should be to stay this case, not dismiss it, as “[t]he power

                             of an American court to disentitle a fugitive from access to its power and

                             authority is not jurisdictional in nature.” Molinaro v. New Jersey, 396 U.S.

                             365, 366 (1970) (emphasis added). Plaintiff Lindke has not surrendered

                             because he has discovered disqualifying and due process wrongs alleged to

                             have been undertaken by Defendant Tomlinson in the case and has, with


                                                                  24
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.906 Filed 01/28/21 Page 28 of 29




                             assistance of other counsel, recently filed extensive papers in the St. Clair

                             County Circuit Court and the Michigan Judicial Tenure Commission. To

                             brand him a “fugitive” along the likes we see in moves is not accurate. He is

                             not the traditional “fugitive” given that he has continued to heavy press

                             defenses in this case and by making heavy filings with the St. Clair County

                             Circuit Court and the Michigan Judicial Tenure Commission. Dismissal on

                             these grounds is “too rough.” Degen, 517 U.S. at 829. However, to the extent
OUTSIDE LEGAL COUNSEL PLC




                             this Court invokes the doctrine, the Court is requested to following the
     www.olcplc.com




                             procedure recently utilized by the Eighth Circuit and allow Plaintiff Lindke to

                             surrender first himself. U.S. v. Diaz, No. 19-1801, 2020 WL 6834387 (8th Cir.

                             Nov. 23, 2020) (dismissal in thirty days unless the fugitive surrenders).

                                                        RELIEF REQUESTED

                                   WHEREFORE, the Court is requested to deny the motion to dismiss

                             made by Defendant Tomlinson sued in his official capacity.

                             Date: January 28, 2021                 RESPECTFULLY SUBMITTED:

                                                                    /s/ Philip L. Ellison
                                                                    OUTSIDE LEGAL COUNSEL PLC
                                                                    BY PHILIP L. ELLISON (P74117)
                                                                    PO Box 107 ∙ Hemlock, MI 48626
                                                                    (989) 642-0055
                                                                    pellison@olcplc.com

                                                                    Attorney for Plaintiff




                                                                   25
                            Case 2:20-cv-12857-SFC-RSW ECF No. 15, PageID.907 Filed 01/28/21 Page 29 of 29




                                                     CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date

                             stated below, I electronically filed the foregoing with the Clerk of the Court

                             using the ECF system which will send notification of such filing to all counsel

                             or parties of record.

                             Date: January 28, 2021                 RESPECTFULLY SUBMITTED:

                                                                    /s/ Philip L. Ellison
                                                                    OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                    BY PHILIP L. ELLISON (P74117)
                                                                    PO Box 107 ∙ Hemlock, MI 48626
     www.olcplc.com




                                                                    (989) 642-0055
                                                                    pellison@olcplc.com

                                                                    Attorney for Plaintiff




                                                                   26
